On the Merits.
Section 1042 of the Revised Statutes of 1870 provides “that all 'expenses incurred in the different parishes of the State and in the city of New Orleans by the arrest, confinement, maintenance, and prosecution *517of persons accused or convicted of'crimes, their removal to prison, the pay of witnesses, jurors, and all expenses whatever attending criminal proceedings, shall be paid by the respective parishes in which the offense charged may have been committed, or by the city of New Orleans, as the case may be. Such expenses shall be paid by the parish treasurer or by the city treasurer, as the case may be, after an account thereof shall be duly certified to be correct by the clerk of the court and the presiding judge thereof.”
Section 2644, Revised Statutes, provides “ that it shall be the duty of all persons having a claim against any parish which may have been allowed by the proper authorities to present such claim within sixty days from the date of its allowance to the parish treasurer. It shall be the duty of the treasurer to keep a well-bound book in which he shall make an entry describing the claim and date of such presentation, and also indorse his name across the back of the claim, with the day and date of such indorsement. No claim shall be received by him from any sheriff or collector of taxes which has not been so indorsed.”
This is the registry which the relator sought, and the defendant refused to make for the reasons stated in his answer.
It was held in the case of Parker vs. Robertson, Auditor, 14 An. 249, at a time when, under the act of 1857, the expenses of criminal cases were paid by the State upon the certificate of the clerk and presiding judge, that the duties of the Auditor relative to accounts for such expenses were ministerial and imperative, and he must issue his warrant to the treasurer therefor. The same doctrine was reiterated in regard to the statute now under consideration in the case of the city of New Orleans vs. Patton, Sheriff, 27 An. 168, although the court in. the latter case gave to the certificates of those officers an effect of conclusiveness for all purposes which we refused to attribute to them in the State ex rel. Houston, Sheriff, vs. City of New Orleans, not yet reported. The-duty of the parish treasurer to make the registry of claims which have been allowed by the proper authorities is clear and imperative under the statute, but as was very properly held in the cases just cited, it would be otherwise if the certificate of the clerk and judge should show upon, its face — to which we will add, if the account to which they were appended should show — that they were not within the law, in other words, that the clerk and judge were not the proper authorities to allow, approve, or certify to the correctness of the accounts.
It is clear, under the statute read, that the clerk and judge were the proper officers to certify to the correctness of the sheriff’s accounts so far as they are for services and expenses in criminal cases, whether for the maintenance of prisoners in jail, or otherwise. We have, however, been referred to no law and know of none which authorizes or requires *518their certificates or approval of the relator’s accounts “ for serving road notices ” of which there are three in the record, amounting respectively to $14, $34 80, and $17 30, a matter which has no connection with expenses in criminal cases, and which, therefore, was within the province of the police jury or its officers. It is admitted by the defendant that the accounts of relator were duly presented to him for registry before filing the petition, and that the police jury did''not contract with him lor a salary for his services in criminal cases under the statute relied upon by the relator and the police jury, but that he has always protested against and refused to receive the salary which they attempted to fix for that purpose. It appears that the police jury did, in accordance with section 2777 R. S. of 1870, fix the fees to be paid by the local authorities, but it does not appear that the fees charged by the relator ■are in excess of the rates so fixed, nor that the amounts charged for the maintenance of prisoners exceed those fixed by the police jury under article 73 of 1877. Neither is it properly deducible from the power conferred upon the police juries to fix the amount of their fees, or the rate of compensation for such maintenance of prisoners, that they are the proper authorities to approve accounts made according to the standard fixed by them. The law on that subject remains unchanged. It is, however, urged that act number 30, of the extra session of 1877, which 'authorizes police juries to contract for fixed and determined sums of money with those officers who receive fees, commissions, and mileage in lieu of such fees, commissions, and mileage as fixed by the laws then existing, compels such officers, and among them the relator, to accept whatever amount the police jury may choose to dictate. This would indeed be a singular contract, made with an officer without his consent, and with that alone of the other contracting party. It would indeed be unilateral. Read in connection with th^ other statutes on the same subject matter and with the general law of contracts, we think a fair interpretation of this statute is that it enabled the parishes to make •contracts with officers for specific sums in lieu of fees of office, and to enforce them when made, but by no means enabled them to compel the other party to enter into the contract. The fact that the police jury undertook arbitrarily to fix an amount without his consent by no means forced the relator to accept it. Nor can it be said that the mere registry of an account against the parish, or its indorsement by the treasurer according to the statute as evidence that such registry has been made, is the issuing of script or negotiable obligations of the parishes within the sense and meaning of the law. The object of the registry and the manner of evidencing it is not that, but to enable the parish authorities to know the extent and character of its indebtedness, that they may make provision accordingly, as well as also to identify the *519claim with a view, as is evident from the latter clause of the statute, to its possible use in the payment of taxes, or its ready collection otherwise. But were it the issuance of such evidence of indebtedness as argued by the defendant, it is specifically authorized and required by the statute. Again, it is argued that, because there was at the time no money in the treasury, the registry of the relator’s claims could not be made. That would be a very good reason why ^aa¡merit should not, as it could not, be made, but not so registry. Suppose that the parish treasury should, as often happens, continue empty for more than sixty days after the certificates contemplated by S. 1042 of the K. S., does it follow that the provisions of section 2644, which positively requires that all claims against the parish shall be presented to the treasurer within sixty days from their being allowed by the proper authority shall be ignored and disregarded ? And yet this must be so if the defendant’s position be correct. Again, the argument would apply with equal or greater force against any claim allowed by the proper officer or authority, and yet it is the right of the claimant, and the positive injunction of the law, that such allowance or certificate bo given or made. Our attention has been called in the brief cl.defendant to two items, one of $40 and one of $104 60, for serving notices on eighty jurors and mileage in so doing, respectively. These do not come within the provisions of the statute relied upon by tb e relator and already quoted, nor have we been referred to any law of similar character covering them, ■although it would seem eminently proper that they should be covered by the same provision. It is only necessary to say of the defendant’s bill of exceptions that we have considered and discussed the evidence ■appended to it, and thus give him its full benefit. The certificates of the clerk and judge are without legal effect in other cases, and in accounts other than those contemplated in the statute; and, as we said in Houston vs. the City of New Orleans, are not conclusive of the party’s right, ■even in cases witihin the statute. They are in such cases, however, sufficient to authorize and require that the claims so certified be registered. If the parish'has any valid defense against them it may be urged in another form of action. We have given it and the defendant the benefit of all which are appropriate in this proceeding by mandamus.
It is therefore ordered, adjudged, and decreed that the judgment of the equi-t below be amended so as to disallow, without prejudice to their enforcement according to law, the relator’s demand for the registry in thejx present shape of the items of account for serving road notices, •and for notices to jurors and mileage in serving, them, and that in all ;?>mer respects it be affirmed.
It is further ordered and adjudged that the relator pay the costs of appeal and the defendant those of the court below.